Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050116205A1 (US’205), further in view of JP2014798649 (JP’649).
Regarding claim 1, US’205 discloses a process for preparing a silica type chain fine particle group obtained by controlling concentration or pH of a monodisperse silica particle dispersion and subjecting the dispersion to hydrothermal treatment at a high temperature of, for example, not lower than 100OC ([0110]). US’205 discloses that to a water dispersion of silica particles, ammonia is added if necessary so as to adjust the ammonia concentration of the dispersion to 50 to 400 ppm, preferably 50 to 200 ppm, more preferably 50 to 100 ppm. By virtue of this treatment, silica particles form a chain fine particle group. The water dispersion may be subjected to hydrothermal treatment at a temperature of not lower than 250OC ([0122]). Thus, the temperature of 250oC can be used.
But it is silent about the method of making the monodisperse silica particle dispersion.
JP’649 discloses a method for producing a silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm. Ammonia is used as a hydrolysis catalyst for the hydrolyzing the alkoxysilane (abstract and example 2). The silicon alkoxide is hydrolyzed at a temperature lower than the boiling point of the reaction medium. Ammonia as a hydrolysis catalyst or an alkylamine having a boiling point of 100° C or less can be easily removed by distillation or the like ([0018]). Examples of the method for removing ammonia include a distillation method, an ion exchange method, and an ultrafiltration method. The simplest and preferred method is to simultaneously remove and ripen the hydrolysis catalyst by heating distillation ([0053]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the silica sol made according to the method of JP’649 in the US’205 method, motivated by the fact that the method JP’649 produces a monodispersed silica sol capable of producing a high-purity silica sol having a spherical shape with an average particle size of 5 to 100 nm and having few internal pores and excellent in moisture absorption resistance([0008] and [0012]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 2, JP’649 discloses that examples of the method for removing ammonia include a distillation method, an ion exchange method, and an ultrafiltration method. The simplest and preferred method is to simultaneously remove and ripen the hydrolysis catalyst by heating distillation ([0053]).
Regarding claim 4, US’205 discloses a chain inorganic oxide fine particle group comprising inorganic oxide fine particles which have an average particle diameter of 4 to 200 nm, are connected in the form of a chain and have an average connection number of 2 to 30([0020] and [0024]).
Response to Arguments
Applicant's arguments filed 01/28/2022have been fully considered but they are not persuasive. 
The applicant argues that US '205 teaches a hard coating film comprising a matrix component and inorganic oxide particle groups. See paragraph [0003] of US '205. In US '205, the inorganic oxide is, for example, antimony oxide not hydrolyzing alkoxysilane. In US '205, alkoxysilane is taught as one of the candidate compounds for the matrix component of the hard coating film. Therefore, this embodiment of US '205 is different from the claimed (1) dispersion preparation step of hydrolyzing alkoxysilane.
The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).US’205 discloses a process for preparing a silica type chain fine particle group obtained by controlling concentration or pH of a monodisperse silica particle dispersion and subjecting the dispersion to hydrothermal treatment at a high temperature of, for example, not lower than 100OC ([0110]). US’205 discloses that to a water dispersion of silica particles, ammonia is added if necessary so as to adjust the ammonia concentration of the dispersion to 50 to 400 ppm, preferably 50 to 200 ppm, more preferably 50 to 100 ppm. By virtue of this treatment, silica particles form a chain fine particle group. The water dispersion may be subjected to hydrothermal treatment at a temperature of not lower than 250OC ([0122]). US’205 discloses that “The present invention is as follows. A chain inorganic oxide fine particle group comprising inorganic oxide fine particles which have an average particle diameter of 4 to 200 nm, are connected in the form of a chain and have an average connection number of 2 to 30”. US’205 discloses that “The inorganic oxide particles are silica particles or silica-alumina particles.” See [0019-0020] and [0023]). JP2014798649 (JP’649) teach or suggest the (1) dispersion preparation step in the presence of ammonia. JP’649 discloses a method for producing a silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm. Ammonia is used as a hydrolysis catalyst for the hydrolyzing the alkoxysilane (abstract and example 2). Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
 The applicant argues that US '205 further teaches inorganic oxide particle group obtained by controlling concentration or pH of a monodisperse silica particle dispersion and subjecting the dispersion to hydrothermal treatment at a high temperature of, for example, not lower than 100°C. See paragraph [0110] of US '205. In this embodiment, US '205 does not teach or suggest the (1) dispersion preparation step in the presence of ammonia. Thus, this embodiment of US '205 is different from the claimed a dispersion preparation step of hydrolyzing alkoxysilane in the presence of ammonia to prepare a dispersion containing chain silica particles. 
The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). JP2014798649 (JP’649) teach or suggest the (1) dispersion preparation step in the presence of ammonia. JP’649 discloses a method for producing a silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm. Ammonia is used as a hydrolysis catalyst for the hydrolyzing the alkoxysilane (abstract and example 2).
The applicant argues that US '205 further teaches another embodiment as citing JP 61043/1999. This reference is also cited in the present application. See paragraph [0006] of the present application. In this embodiment of US '205, ammonia is added at the concentration of 50 to 400 ppm and the hydrothermal treatment is performed at the temperature not lower than 250°C or preferably not lower than 270°C with the presence of ammonia. See paragraph [0112] of US '205. JP 61043/1999 further teaches that the dispersion has a solid content concentration of as low as 0.1 to 5% by mass. See paragraph [0006] of the present application. This embodiment of US '205 (citing JP 61043/1999) does not teach or suggest the claimed (2) ammonia removal step: removing the ammonia in the dispersion such that an ammonia amount relative to silica contained in the dispersion is 0.3% by mass or less because in this embodiment of US '205, the hydrothermal treatment is performed at the presence of ammonia. More specifically, in JP 61043/1999 that is cited in US '205, according to JP 61043/1999, it is essential to set the "ammonia concentration of the dispersion liquid" to 50 to 400 ppm before the hydrothermal treatment. See paragraph [0030] of JP 61043/1999. Here, in the production example of JP 61043/1999, the ammonia concentration (ammonia contained in the particles is not included) of the silica particle dispersion (silica concentration 1% by mass) measured by the ion electrode is 83 ppm. That is, the amount of ammonia with respect to silica is 0.83% by mass. On the other hand, in the present application, the "amount of ammonia with respect to silica contained in the dispersion" is set to 0.3% by mass or less. This embodiment of US '205 does not teach or suggest the claimed (3) hydrothermal treatment step of, after the ammonia removal step, hydrothermally treating the dispersion at not lower than 150*C and lower than 250*C in a state in which a silica concentration is 12% by mass or more because the hydrothermal treatment of US '205 in this embodiment is performed at the temperature not lower than 250*C or preferably not lower than 270°C and a dispersion having a solid content concentration of as low as 0.1 to 5% by mass. With the method of JP 61043/1999, the production efficiency is disadvantageously poor, and production cost is high. See paragraph [0007] of the present application. Also, when a dispersion having a high silica concentration is hydrothermally treated by the methods of JP 61043/1999, silica particles are gelled, and thereby, failing to obtain desired chain particles. 
The Examiner respectfully submits that US’205 discloses a process for preparing a silica type chain fine particle group obtained by controlling concentration or pH of a monodisperse silica particle dispersion and subjecting the dispersion to hydrothermal treatment at a high temperature of, for example, not lower than 100OC ([0110]). US’205 discloses that to a water dispersion of silica particles, ammonia is added if necessary so as to adjust the ammonia concentration of the dispersion to 50 to 400 ppm, preferably 50 to 200 ppm, more preferably 50 to 100 ppm. By virtue of this treatment, silica particles form a chain fine particle group. The water dispersion may be subjected to hydrothermal treatment at a temperature of not lower than 250OC ([0122]). Thus the temperature of 250oC can be used. But it is silent about the method of making the monodisperse silica particle dispersion.JP’649 discloses a method for producing a silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm. Ammonia is used as a hydrolysis catalyst for the hydrolyzing the alkoxysilane (abstract and example 2). The silicon alkoxide is hydrolyzed at a temperature lower than the boiling point of the reaction medium. Ammonia as a hydrolysis catalyst or an alkylamine having a boiling point of 100° C or less can be easily removed by distillation or the like ([0018]). Examples of the method for removing ammonia include a distillation method, an ion exchange method, and an ultrafiltration method. The simplest and preferred method is to simultaneously remove and ripen the hydrolysis catalyst by heating distillation ([0053]).Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the silica sol made according to the method of JP’649 in the US’205 method, motivated by the fact that the method JP’649 produces a monodispersed silica sol capable of producing a high-purity silica sol having a spherical shape with an average particle size of 5 to 100 nm and having few internal pores and excellent in moisture absorption resistance([0008] and [0012]).Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) A reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). JP’649 discloses a method for producing a silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm. Ammonia is used as a hydrolysis catalyst for the hydrolyzing the alkoxysilane (abstract and example 2). The Examiner respectfully submits that JP’649 discloses a method for producing a silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm.
	The applicant argues that JP '649 teaches producing a silica sol having uniform spherical shape particles by use of ammonia or alkylamine having a boiling point of 100 oC or less as a hydrolysis catalyst to hydrolyze a silicon alkoxide at a temperature of 60 oC or higher and lower than the boiling point of the reaction medium (100oC or less). The goal of JP '649 is to obtain the high purity silica sol having uniform spherical shape particles with few internal pores and excellent in moisture absorption resistance by maintaining the temperature at 60°C or higher and 100°C or less. See paragraph [0012] and [0013] of JP '649. If the production method of JP '649 is combined with US '205 and changed the reaction temperature, for example, at not lower than 100°C as taught in the former embodiment of US '205 or not lower than 250°C or preferably not lower than 270°C as taught in the latter embodiment (citing JP 61043-1999) of US '205, the combination would frustrate the intended purpose of JP '649. Thus, US '205 and JP '649 are not combinable, and the asserted combination of US '205 and JP '649 does not render claim 1 and the dependent claims obvious. 
	The Examiner respectfully submits that US’205 discloses a process for preparing a silica type chain fine particle group obtained by controlling concentration or pH of a monodisperse silica particle dispersion and subjecting the dispersion to hydrothermal treatment at a high temperature of, for example, not lower than 100OC ([0110]). The water dispersion may be subjected to hydrothermal treatment at a temperature of not lower than 250OC ([0122]). Thus, the temperature of 250oC can be used. JP’649 discloses a method for producing a silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm. Ammonia is used as a hydrolysis catalyst for the hydrolyzing the alkoxysilane (abstract and example 2). Thus, it would be obvious to one of ordinary skill in the art to apply JP’649 method to US’205 method of making the monodispersed silica particle dispersion motivated by the fact that the method JP’649 produces a monodispersed silica sol capable of producing a high-purity silica sol having a spherical shape with an average particle size of 5 to 100 nm and having few internal pores and excellent in moisture absorption resistance([0008] and [0012]). JP’649 is used to show how to make a monodisperse silica dispersion and US205 disclose making chained silica by using the monodisperse silica dispersion.
The applicant argues that claim 1 has been amended to recite production method of an abrasive comprising a chain silica particle dispersion. In one embodiment of the present application, a production method of an abrasive comprising a chain silica particle dispersion is provided. The dispersion of chain particles formed with silica particles as primary particles is useful as an abrasive in, for example, forming a substrate of a metal wiring layer of a semiconductor integrated circuit is provided. See paragraph [0001] of the present application. Irregular silica particles, such as a chain silica particles are suitably used as an abrasive required to have a certain polishing rate, for example, for removing unnecessary copper film and barrier metal film (sometimes referred to as a sacrifice layer) formed outside a groove of patterned metal wiring by polishing through a chemical mechanical polishing (CMP) method. See paragraph [0002] of the present application. The claimed abrasive including chain silica particles is high in the polishing rate and excellent in the polishing properties. See paragraph [0003] of the present application. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., polishing rate) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully submits that US’205disclose chained silica particles and the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The applicant argues that US '205 teaches use of inorganic oxide/antimony oxide to produce a hard coating film. See abstract and paragraph [0003] of US '205. JP '649 teaches a method of manufacturing silica sol having uniform spherical shape particles. See abstract and paragraph [0001] of JP '649. Combining US '205 and JP '649 would not arrive at the claimed production method of an abrasive comprising a chain silica particle dispersion because combining the production method of hard coating film and silica sol having uniform spherical shape particles would not be resultant in an abrasive including chain silica particles. 
The Examiner respectfully submits that US’205 discloses that “The present invention is as follows. A chain inorganic oxide fine particle group comprising inorganic oxide fine particles which have an average particle diameter of 4 to 200 nm, are connected in the form of a chain and have an average connection number of 2 to 30”. US’205 discloses that “The inorganic oxide particles are silica particles or silica-alumina particles.” See [0019-0020] and [0023]). Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731